Appellate Case: 21-1402     Document: 010110691490       Date Filed: 06/01/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1402
                                                (D.C. No. 1:18-CR-00202-CMA-GPG-2)
  ANGELA SCHMID,                                               (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

       Angela Schmid pleaded guilty to distributing five grams or more of

 methamphetamine. Her plea agreement required her to waive her right to appeal.

 Yet she has filed this appeal.1 The government moves to enforce the appeal waiver

 and to dismiss the appeal. See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir.

 2004) (en banc) (per curiam). Ms. Schmid opposes the motion. We grant it.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Ms. Schmid represents herself, so we construe her filings liberally. See Hall
 v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Appellate Case: 21-1402    Document: 010110691490         Date Filed: 06/01/2022       Page: 2



       We will enforce an appeal waiver if (1) the appeal falls within the waiver’s

 scope; (2) the defendant waived the right to appeal knowingly and voluntarily; and

 (3) enforcing the waiver would not “result in a miscarriage of justice.” Id. at 1325.

       Scope of the waiver. Ms. Schmid would argue on appeal that the district court

 should have held a hearing on her claim of prosecutorial misconduct. She also would

 challenge the denials of her motion for “permission to submit a global Statement of

 Facts,” R. vol. 1 at 19, her motion to continue trial, her motion to withdraw her guilty

 plea, and her motion to dismiss. These issues all fit within the scope of her waiver of

 “the right to appeal any matter in connection with this prosecution, conviction, or

 sentence.”2 Mot. to Enforce, Attach. 1 at 2.

       Ms. Schmid’s arguments do not show otherwise. She points to a provision of

 her plea agreement permitting her to seek “relief otherwise available in a collateral

 attack” on the ground that she “was prejudiced by prosecutorial misconduct.” Id.

 But this is not a collateral attack; it is a direct appeal. And, contrary to Ms. Schmid’s

 contention, the fact that the district court denied her motion to dismiss after she

 entered her plea does not remove that ruling from the scope of her appeal waiver.

 See Hahn, 359 F.3d at 1326 (“It is true that when a defendant waives his right to

 appeal, he does not know with specificity what claims of error, if any, he is

 [forgoing].”).


       2
         Ms. Schmid’s docketing statement says that she would argue on appeal that
 Title 21 of the United States Code is unconstitutional as applied to her. But she does
 not mention this argument in her response to the government’s motion to enforce the
 appeal waiver. In any event, this argument too fits within the scope of the waiver.
                                             2
Appellate Case: 21-1402    Document: 010110691490        Date Filed: 06/01/2022     Page: 3



       Knowing and voluntary waiver. Although Ms. Schmid labels it “irrelevant”

 whether she entered the plea agreement knowingly and voluntarily, Resp. at 5, she

 also says that the denial of her motion to continue trial coerced her to plead guilty.

 Construed liberally, then, Ms. Schmid’s response challenges the voluntariness of her

 plea. And if she “did not voluntarily enter into the agreement, the appellate waiver

 subsumed in the agreement also cannot stand.” United States v. Rollings, 751 F.3d

 1183, 1189 (10th Cir. 2014). She also says that she thought her plea agreement

 would allow her to pursue a prosecutorial-misconduct claim on direct appeal, a

 statement we construe as a claim that she did not knowingly waive her right to

 appeal.

       To assess whether a waiver was knowing and voluntary, we typically focus on

 two factors: “whether the language of the plea agreement states that the defendant

 entered the agreement knowingly and voluntarily” and whether the district court

 conducted “an adequate Federal Rule of Criminal Procedure 11 colloquy.” Hahn,

 359 F.3d at 1325. “[E]ither the express language of the plea agreement, if

 sufficiently clear, detailed, and comprehensive, or the probing inquiry of a proper

 Rule 11 colloquy could be enough to conclude the waiver was knowing and

 voluntary. But the synergistic effect of both will often be conclusive.” United States

 v. Tanner, 721 F.3d 1231, 1234 (10th Cir. 2013) (per curiam). The defendant has the

 burden to show that a waiver was not knowing and voluntary. Id. at 1233.

       Ms. Schmid’s plea agreement says explicitly that she knowingly and

 voluntarily waived her right to appeal. During the plea colloquy, she confirmed that

                                             3
Appellate Case: 21-1402    Document: 010110691490        Date Filed: 06/01/2022     Page: 4



 the agreement contained an appeal waiver. She said that she understood the

 consequences of entering a guilty plea. And she denied that anyone forced her to

 plead guilty or attempted in any way to threaten her to force her to plead guilty. The

 district court found that she understood the terms of the plea agreement and that she

 entered her plea knowingly and voluntarily. All of this evidence shows that

 Ms. Schmid knowingly and voluntarily entered her plea and waived her right to

 appeal.

       The district court did not coerce Ms. Schmid to plead guilty by denying her

 motion to continue trial. “The longstanding test for determining the validity of a

 guilty plea is whether the plea represents a voluntary and intelligent choice among

 the alternative courses of action open to the defendant.” Hill v. Lockhart, 474 U.S.

 52, 56 (1985) (internal quotation marks omitted). To be sure, the court’s denial of a

 continuance defined the options available to Ms. Schmid: She had to decide whether

 to proceed to trial as scheduled and retain the right to appeal any conviction (and, of

 course, to challenge the ruling on her motion to continue) or whether to plead guilty

 and waive the right to appeal. But we have no reason to think her choice between

 those options was involuntary or unintelligent; the plea colloquy shows just the

 opposite.

       Nor has Ms. Schmid shown that she did not knowingly waive her right to

 appeal. The language of her waiver is clear. That she understood it is reinforced by

 her statements and the court’s findings during the plea colloquy. And this evidence

 withstands her current claim that she misunderstood the waiver. See Tanner,

                                            4
Appellate Case: 21-1402    Document: 010110691490        Date Filed: 06/01/2022     Page: 5



 721 F.3d at 1233 (“A properly conducted plea colloquy, particularly one containing

 express findings, will, in most cases, be conclusive on the waiver issue, in spite of a

 defendant’s post hoc assertions to the contrary.”).

       Miscarriage of justice. Ms. Schmid does not contest the government’s

 position on this factor, so we need not address it. See United States v. Porter,

 405 F.3d 1136, 1143 (10th Cir. 2005). That said, we see nothing suggesting that

 enforcing the appeal waiver will result in a miscarriage of justice, as Hahn defines

 that phrase. See 359 F.3d at 1327.

                                      *     *      *

       We grant the government’s motion to enforce the appeal waiver. We dismiss

 this appeal.


                                             Entered for the Court
                                             Per Curiam




                                            5